Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-9 and 12) in the reply filed on 6/1/2022 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3 reciting “the thickness of each of the gate insulating layers in the second portion is larger than between 1.01 and 1.1 times (or larger than between 1.02 and 1.05 times) the thickness of each of the gate insulating layers in the first portion” render the claims indefinite. The recitation “larger than between 1.01 and 1.1 times” appears to claiming both a lower limit and a closed range. It is unclear if the limitation is defining a lower limit or a closed range for the thickness. More specifically, does the thickness need to be larger than 1.01 times or larger than 1.1 times, or both? The recitation “larger than between 1.02 and 1.05 times” is indefinite for the same reason. 
Additionally, “larger than between 1.02 and 1.05 times” as recited in claim 3 does not appear to further narrow “larger than between 1.01 and 1.1 times” recited in claim 2. More specifically, “larger than between 1.02 and 1.05 times” is broader than “larger than 1.1 times”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamiya et al. US 2020/0411653 A1 (Kamiya).

    PNG
    media_image1.png
    553
    766
    media_image1.png
    Greyscale

In re claim 1, Kamiya discloses (e.g. FIGs. 1-3 & 5) a semiconductor device comprising: 
a first metallic member 74; 
a first terminal (e.g. an exposed portion of 74 that provides connection, ¶ 20) electrically connected to the first metallic member 74 (portion of 74 attached to 16); 
a semiconductor chip 12,14,16 disposed on the first metallic member 74 and including (FIGs. 3 & 5): 
a first electrode 16; 
a first semiconductor region 26,28 of a first conductive (n) type disposed on the first electrode 16; 
a plurality of second semiconductor regions 24 of a second conductive (p) type disposed on the first semiconductor region 26,28; 
a plurality of third semiconductor regions 20 of the first conductive (n) type respectively disposed on the plurality of second semiconductor regions 24; 
a plurality of gate insulating layers 42; 
a plurality of gate electrodes 44 respectively facing the plurality of second semiconductor regions 24 via the plurality of gate insulating layers 42; and 
a second electrode 14 electrically connected to the plurality of second semiconductor regions 24 (through p+ regions 22) and the plurality of third semiconductor regions 20; 
a second terminal 72 (providing connection; ¶ 18); and 
a second metallic member 70 disposed on the semiconductor chip 12,14,16, the second terminal 72 being electrically connected to the second metallic member 70 (¶ 18), 
wherein the semiconductor chip includes: 
a first portion 92 located between the first metallic member 74 and the second metallic member 70 as viewed in a first (z) direction from the first metallic member 74 toward the second metallic member 70; and 
a second portion 98 located side by side with the first portion 92 as viewed in a direction (y) perpendicular to the first (z) direction, and 
wherein a thickness of each of the gate insulating layers 42 (FIG. 5) in the second portion 98 is larger than a thickness of each of the gate insulating layers 42 (FIG. 3) in the first portion 92.

In re claim 4, Kamiya discloses (e.g. FIG. 2) wherein an area of the first portion 92 is greater than an area of the second portion 98.

In re claim 5, Kamiya discloses (e.g. FIGs. 1, 2 & 5) wherein the second portion 98 does not overlap the second metallic member 70 as viewed in the first (z) direction.

In re claim 6, Kamiya discloses (e.g. FIGs. 3 & 5) wherein a length of each of the gate electrodes 44, as viewed in a second (x) direction perpendicular to the first (z) direction (i.e. x-plane view), in the second portion 98 (FIG. 5) is smaller than a length of each of the gate electrodes 44, as viewed in the second (x) direction (i.e. x-plane view), in the first portion 92 (FIG. 3). As viewed in the x-direction (e.g. views of FIGs. 3 & 5), gate electrodes 44 are narrower in region 98 (dimension along both y or z direction) due to increased thickness of gate insulating films 42 in trenches 40.

In re claim 7, Kamiya discloses (e.g. FIGs. 3 & 5) wherein a length of each of the gate electrodes 44, as viewed in the first (z) direction (when viewed in the z-plane, i.e. top down view of FIG. 5 structure), in the second portion 98 is smaller than a length of each of the gate electrodes 44, as viewed in the first (z) direction (when viewed in the z-plane, i.e. top down view of FIG. 3 structure), in the first portion 92. As viewed in the z-direction (e.g. top down views of structure in FIGs. 3 & 5), gate electrodes 44 are narrower in region 98 (dimension along y direction) due to increased thickness of gate insulating films 42 in trenches 40.

In re claim 9, Kamiya discloses (e.g. FIGs. 3 & 5) wherein a pitch of the plurality of gate electrodes 44 in the second portion 98 is equal to a pitch of the plurality of gate electrodes 44 in the first portion 92.

In re claim 12, Kamiya discloses (e.g. FIGs. 1-6) a semiconductor device comprising: 
a first metallic member 74; 
a first terminal (e.g. an exposed portion of 74 that provides connection, ¶ 20) electrically connected to the first metallic member 74 (portion of 74 attached to 16); 
a semiconductor chip 12,14,16 disposed on the first metallic member 74 and including (FIGs. 3 & 5): 
a first electrode 16; 
a first semiconductor region 26,28 of a first conductive (n) type disposed on the first electrode 16; 
a plurality of second semiconductor regions 24 of a second conductive (p) type disposed on the first semiconductor region 26,28; 
a plurality of third semiconductor regions 20 of the first conductive (n) type respectively disposed on the plurality of second semiconductor regions 24; 
a plurality of gate insulating layers 42; 
a plurality of gate electrodes 44 respectively facing the plurality of second semiconductor regions 24 via the plurality of gate insulating layers 42; and 
a second electrode 14 electrically connected to the plurality of second semiconductor regions 24 (through p+ regions 22) and the plurality of third semiconductor regions 20; 
a second terminal 72 (providing connection; ¶ 18); and 
a second metallic member 70 disposed on the semiconductor chip 12,14,16, the second terminal 72 being electrically connected to the second metallic member 70 (¶ 18), 
wherein the semiconductor chip includes: 
a first portion 92 located between the first metallic member 74 and the second metallic member 70 as viewed in a first (z) direction from the first metallic member 74 toward the second metallic member 70; and 
a second portion 98 located side by side with the first portion 92 as viewed in a direction (y) perpendicular to the first (z) direction, and 
wherein a gain of each of the gate electrodes 44 provided in the second portion 98 is lower than a gain of each of the gate electrodes 44 disposed in the first portion (gain in region 98 is lower due to higher gate threshold in region 98 (¶ 33,40) or due to higher resistance in region 98 (¶ 44)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya as applied to claim 1 above, further in view of Aichinger et al. US 2016/0181408 A1 (Aichinger).
In re claims 2 and 3, Kamiya discloses increasing the thickness of the gate insulating layer 42 in the low heat dissipation region 98 so as to increase the threshold voltage of the gate, lower the current density, and suppress temperature increase, thereby avoiding current crowding in region 98 (¶ 40,41). Kamiya does not explicitly disclose the magnitude of thickness increase of the gate insulating layer 42 in region 98. 
However, increasing the thickness of the gate insulating layer 42 to a desired amount would be obvious to achieve the predictable result of increasing threshold voltage as taught by Kamiya. 
For example, Aichinger teaches (e.g. FIGs. 1-3) a power transistor having thinner gate insulating layer 151a in active region 611 and thicker gate insulating layer 151b in idle region 613 to increase the threshold voltage in idle region 613 (¶ 47-48). Aichinger further teaches the thickness of the gate insulating layer 151b at least 10% thicker than 151a (¶ 43). I.e. Aichinger teaches thickness of 151b is larger than 1.1 times thickness of 151a. Claimed “larger than between 1.01 and 1.1 times” or “larger than between 1.02 and 1.05 times”, as best understood, does not distinguish over at least 10% thicker (or ≥ 1.1 times). For example, being ≥ 1.1 times is larger than 1.01 times, 1.02 times or 1.05 times. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to increase the thickness of the gate insulating layer in the second portion 98 to be larger than between 1.01 and 1.1 times or larger than between 1.02 and 1.05 times (as best understood) according to known methods to yield the predictable result of sufficient increase in the gate threshold.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Nakazawa et al. US 2021/0020754 A1 (Nakazawa).
In re claim 8, Kamiya teaches a trench type power MISFET (FIGs. 3-6) having a n-type drain 28, a n- drift, a p-type body 24, and n-type source 20. 
Nakazawa teaches a trench power transistor can be either of MISFET type (FIG. 27) or a IGBT type (FIG. 29), wherein the structure are identical except for the MISFET having a n+ drain 121 that is replaced by p+ collector to form an IGBT (¶ 478).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the p+ collector for Kamiya’s n-type drain 28 according to known methods to yield the predictable result of forming an IGBT instead of a MISFET as taught by Nakazawa.
As such, Kamiya as modified by Nakazawa teaches a semiconductor device having the following structure. 

    PNG
    media_image2.png
    570
    802
    media_image2.png
    Greyscale
 
Therefore, Kamiya as modified by Nakazawa teaches (e.g. FIGs. 1-3, 5 & 6, see modifications above) a semiconductor device comprising: 
a first metallic member 74; 
a first terminal (e.g. an exposed portion of 74 that provides connection, ¶ 20) electrically connected to the first metallic member 74 (portion of 74 attached to 16); 
a semiconductor chip 12,14,16 disposed on the first metallic member 74 and including (FIGs. 3 & 5): 
a first electrode 16; 
a first semiconductor region 28 of a first conductive (p) type disposed on the first electrode 16; 
a plurality of second semiconductor regions 26 (e.g. portions of n- region below trenches 40) of a second conductive (n) type disposed on the first semiconductor region 28; 
a plurality of third semiconductor regions 24 of the first conductive (p) type respectively disposed on the plurality of second semiconductor regions 26; 
a plurality of gate insulating layers 42; 
a plurality of gate electrodes 44 respectively facing the plurality of second semiconductor regions 26 via the plurality of gate insulating layers 42 (bottom of gate electrodes 44 facing regions of 26 via 42); and 
a second electrode 14 electrically connected to the plurality of second semiconductor regions 26 (through p+ regions 22 and p- regions 24) and the plurality of third semiconductor regions 24; 
a second terminal 72 (providing connection; ¶ 18); and 
a second metallic member 70 disposed on the semiconductor chip 12,14,16, the second terminal 72 being electrically connected to the second metallic member 70 (¶ 18), 
wherein the semiconductor chip includes: 
a first portion 92 located between the first metallic member 74 and the second metallic member 70 as viewed in a first (z) direction from the first metallic member 74 toward the second metallic member 70; and 
a second portion 98 located side by side with the first portion 92 as viewed in a direction (y) perpendicular to the first (z) direction, and 
wherein a thickness of each of the gate insulating layers 42 (FIG. 5) in the second portion 98 is larger than a thickness of each of the gate insulating layers 42 (FIG. 3) in the first portion 92. 
Kamiya teaches thickness of n- region 26 can be decreased in second portion 98 (FIG. 6) compared to the first portion 92 (FIG. 3), and such configuration can be combined with the different gate insulating films 42 shown in FIG. 5 (¶ 46). As such, Kamiya further teaches a length of each of the second semiconductor regions (n- regions 26 under trench 40), as viewed in a second (x) direction perpendicular to the first (z) direction, in the second portion 98 (FIG. 6) is smaller than a length of each of the second semiconductor regions (n- regions 26 under trench 40), as viewed in the second (x) direction, in the first portion 92 (FIG. 3). See FIGs. 3 and 6 for the comparison of the lengths of the second semiconductor regions 26, where L2 < L1.

    PNG
    media_image3.png
    562
    802
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsieh US 2013/0256786 A1 teaches (FIG. 6K) thicker insulating layer and narrow p-type region in termination area.
Onishi et al. US 2018/0114789 A1 teaches (FIGs. 1-2) thicker gate insulating layer in peripheral portion 50b and thinner gate insulating layer in center portion 50a
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815